Citation Nr: 1103153	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-24 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a right and/or left 
Achilles tendon disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for an abdominal muscle 
injury.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to May 1988, from 
February 2002 to June 2002, and from November 2002 to November 
2003.  The Veteran also had various other periods of service with 
the Indiana Army National Guard from March 1986 to August 2006.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The Veteran is unrepresented in this appeal.

In May 2010 the Veteran testified during a Board hearing at the 
RO before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record.  Evidence pertinent to the matters on 
appeal was received contemporaneously with the Veteran's May 2010 
Board hearing, and the Veteran has waived initial RO 
consideration of this evidence.  Further, this case was held open 
for 30 days in order to allow the Veteran adequate opportunity to 
submit additional information (May 2010 Board hearing transcript, 
page 34), and the Board notes that in June 2010 such information 
was received, and the Veteran has waived initial RO consideration 
of this evidence.

The issue of entitlement to service connection for an abdominal 
muscle injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed chronic right 
or left Achilles tendon disability.

2.  There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record, that the Veteran 
has a current chronic left knee disability related to service.


CONCLUSIONS OF LAW

1.  A chronic left or right Achilles tendon disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A chronic left knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in January 2007 the Veteran was informed 
of the evidence and information necessary to substantiate the 
claims, the information required of the appellant to enable VA to 
obtain evidence in support of the claims, the assistance that VA 
would provide to obtain evidence and information in support of 
the claims, and the evidence that should be submitted if there 
was no desire for VA to obtain such evidence.  In the January 
2007 letter, the Veteran received notice regarding the assignment 
of a disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  As VCAA notice was completed prior to the initial 
AOJ adjudication of the claims, such notice was compliant with 
Pelegrini.  

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA and private medical records.  In July 2007 
the Veteran underwent a VA examination that addressed the medical 
matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the opinion from the July 2007 VA examiner (including the August 
2007 X-rays review) concerning the Veteran's claims is more than 
adequate.  The July 2007 VA examiner elicited information 
concerning the Veteran's military service and considered the 
pertinent evidence of record, including the Veteran's service 
treatment records.  Supporting rationale was provided for the 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has indicated (May 4, 2010 Board Hearing transcript 
(Tr.), at page 29) that records of his 1990 parachute jump injury 
private hospitalization were not available.  The Veteran has not 
referenced any other pertinent, obtainable evidence that remains 
outstanding. VA's duties to notify and assist are met, and the 
Board will address the merits of the claims.

Applicable Law

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection also is 
permissible for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Active military, naval, or air service also 
includes any period of inactive duty training (INACDUTRA) during 
which the individual concerned was disabled from an injury 
incurred in the line of duty.  Id.

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

I.  Achilles tendon disability

The Veteran essentially asserts (May 4, 2010 Board Hearing 
transcript (Tr.), at pages 26-27) that he has left and right 
Achilles tendon disability as a result of a military parachuting 
injury in 1990.  He indicated (Tr., page 28) that he was taken to 
a private hospital for treatment and was given crutches but had 
been informed, following X-rays, that he had no broken bones.  
The Veteran indicated (Tr., page 30) that he currently had 
Achilles pain and tenderness, especially when first getting up in 
the morning.  He essentially indicated (Tr., page 31) that his 
work as a firefighter would aggravate his Achilles tendon pain 
but he was not currently undergoing any treatment for that 
condition.

An October 1990 statement of medical examination and duty status 
(DD Form 2173) reveals that the Veteran indicated that while 
conducting a parachute jump he had landed and twisted both 
ankles.  Bilateral foot pain and swelling was noted.  It was 
noted that the injury was incurred in the line of duty.

Service physical examination reports dated in March 1986, April 
1988, July 1990, August 1991, January 1993, December 1993, and 
July 1997 indicate that the Veteran's feet, lower extremities, 
and musculoskeletal system were clinically evaluated as normal.

An August 2006 private medical record noted that the Veteran's 
ankle examination was within normal limits.

At a July 2007 VA feet examination, the Veteran indicated that 
his left Achilles continued to bother him more than the right, 
and he had had no rupture, surgery, or other trauma to the 
Achilles.  Physical examination of the Achilles tendons revealed 
good range of motion; the Veteran was able to dorsiflex to about 
10 degrees from neutral and was able to plantar flex to about 60 
degrees.  There was slight tenderness along the posteromedial 
aspect of the Achilles tendon, which was palpable and appeared to 
be intact.  The assessment was bilateral Achilles tendon pain.  
The examiner noted that the Veteran had pinpoint tenderness in 
the Achilles tendons, but stated that he did not correlate that 
with any specific injury, and further stated that it was "less 
likely than more attributed to any specific action during his 
military time."  The examiner acknowledged that the Veteran's 
parachute injury "may have strained or caused a musculotendinous 
strain at that time."  The examiner stated that it was difficult 
to correlate the Veteran's current complaints with that specific 
incident in service.  It was noted that X-rays would be 
forthcoming to ascertain any bony pathology or traumatic changes 
in the left ankle, as well as rule out etiology intraarticularly.

In an August 2007 VA X-ray examination review, a VA physician 
stated as follows:

In regards to the [Veteran's] bilateral 
Achilles tendons pain, on reviewing his X-
ray of his left ankle I do not appreciate 
any degenerative changes or arthritic 
changes in his ankle, nor do I appreciate 
any kind of deformities over his right or 
left calcaneus to suggest any such 
pathology of Achilles based on radiographic 
examination.  After thoroughly examining 
[the Veteran's July 2007 VA examination] 
that was performed by [a VA physician] I 
would agree that based on radiographic 
examination that [the Veteran] does not 
have any clear cut diagnosis or connection 
for any type of surgery for sustained 
injury to his Achilles tendon to be causing 
persistent pain.

Service comrade statements received in June 2010 from T.B. and 
J.G. noted that they had witnessed the Veteran, both during 
service and presently, experience pain and difficulty with his 
ankles and Achilles tendons.  

While the Veteran has complained of bilateral Achilles tendon 
pain, pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The 
Board can find no indication that the Veteran has current chronic 
bilateral Achilles tendon disability associated with the 
complaint of pain, and as a service connection claim requires, at 
a minimum, medical evidence of a current disability, the 
preponderance of the evidence is against the Veteran's claim for 
service connection for left and right Achilles tendon disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that the Veteran and his service comrades are 
competent to provide testimony concerning factual matters of 
which they have first hand knowledge (i.e., experiencing Achilles 
tendon pain during active service).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Further, under certain circumstances, lay statements may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
While the Board does not doubt the sincerity of the Veteran's 
belief regarding the Achilles tendons service connection issues, 
and finds the observations of pain during and after service to be 
credible, the Veteran and his service comrades are not competent 
to offer evidence which requires medical knowledge, such as 
rendering a medical diagnosis of current chronic disability due 
to such pain.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, a left or right Achilles tendon disability has not been 
shown.  As such, the preponderance of the evidence is against 
service connection for left and right Achilles tendon disability.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claim, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Left knee

The Veteran essentially asserts (May 4, 2010 Board Hearing 
transcript (Tr., page 20) that he has a left knee disability as a 
result of road march training in May 1995 during inactive duty 
training.  The Veteran noted (Tr., page 21) that he currently had 
intermittent left knee pain and tenderness, especially upon 
extension.  He indicated (Tr., page 24) that he had last sought 
treatment for his left knee in 2001, when he had undergone some 
left knee physical therapy.

Service physical examination reports dated in March 1986, April 
1988, July 1990, August 1991, January 1993, December 1993, and 
July 1997, indicate that the Veteran's lower extremities and 
musculoskeletal system were clinically evaluated as normal. 

A May 1995 service treatment record noted that the Veteran had 
had left knee pain the prior 10 days.  Examination revealed no 
effusion or erythema, but some discomfort upon hyperextension.  
The assessment was left knee posterior tendon strain.  

February 2001 and October 2001 private medical record noted no 
obvious left knee deformity.  February 2001 private left knee X-
rays revealed that the medical and lateral compartments were well 
maintained, and there was no evidence of chondrocalcinosis.  

An October 2001 private medical record noted focal tenderness and 
some evidence of swelling over the distal semitendinosus; there 
was pain on extreme extension.  The impression was left knee 
distal semi-tendinosus versus bursitis.  A November 2001 private 
medical record noted an impression of left knee semitendinous.  A 
December 2001 private treatment record noted that the Veteran had 
full range of motion of the left knee with no evidence of 
swelling or inflammation locally; the distal hamstrings were 
nontender to palpation, with no evidence of crepitus or catching.  

An October 2003 service treatment record noted that the Veteran 
complained of pain in his left knee muscles anytime his leg was 
straight or stretched.  Examination revealed that the Veteran had 
full range of motion and mild tenderness; patellar examination 
was within normal limits.  The assessment was left knee 
tendonitis.  

A May 2004 private medical record noted that the Veteran's left 
knee discomfort had improved since starting medication.

At the July 2007 VA feet examination, the Veteran indicated that 
as for his left knee, he had some tenderness specifically on the 
posterior aspect of his semitendinosus.  He denied any specific 
trauma or incident to this left knee during his military time.  
The examiner noted that the Veteran's left knee did not 
demonstrate any mechanical symptoms.  There was no knee effusion, 
but the Veteran had some tenderness at the semitendinosus 
hamstring along the posteromedial aspect.  It was noted that the 
Veteran's left knee had "full range of motion" (reported as 0 
to 130 degrees).  The assessment was left knee semitendinosus 
hamstring strain.  In discussing the Veteran's pinpoint 
tenderness at the semitendinosus at the posteromedial aspect, the 
examiner stated that "this must be a musculotendious problem 
with possibly some inflammatory changes secondary to strain and 
nothing more."

In an August 2007 VA X-rays examination review, a VA physician 
stated as follows:
As far as [the Veteran's] left knee is 
concerned, on examining his left knee I 
find no decreased joint space in comparison 
to his right, nor do I find any decreased 
or abnormal patellofemoral joint space 
compared to his right.  At this time, I do 
not find any radiographic changes that 
would suggest that he has arthritic 
changes, nor based on [the July 2007 VA 
examiner's] examination any functional 
deficits in comparison to his contralateral 
knee.  Therefore, I do not find any 
injuries that could have been sustained 
while in the military that would have 
caused any changes that should be causing 
the persistent pain.

Service comrade statements received in June 2010 from T.B. and 
J.G. noted that the Veteran had participated in numerous 
parachute jumps and road marches during service and that the 
Veteran currently worked in a physically demanding job as a 
firefighter.

While the Veteran has complained of left knee pain, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board can find no 
indication that the Veteran has current chronic left knee 
disability, and, as a service connection claim requires, at a 
minimum, medical evidence of a current disability, the 
preponderance of the evidence is against the Veteran's claim for 
service connection for left knee disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Even if the Board were 
to accept the assessment of left knee semitendinosus hamstring 
strain as being more than "pain alone," the Board notes that 
there is no physician's opinion linking such left knee disability 
to any period of the Veteran's active service.

The Board notes that the Veteran and his service comrades are 
competent to provide testimony concerning factual matters of 
which they have first hand knowledge (i.e., experiencing left 
knee pain during his military service).  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Further, under certain circumstances, lay statements may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
While the Board does not doubt the sincerity of the Veteran's 
belief regarding the left knee service connection issue, and 
finds the observation of pain during and after service to be 
credible, the Veteran is not competent to offer evidence which 
requires medical knowledge, such as rendering a medical diagnosis 
or providing a determination of etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Further, while J.G. is competent to note 
that the Veteran participated in numerous parachute jumps and 
road marches, such information is not in dispute, and J.G. and 
T.B. did not specifically discuss the Veteran's left knee 
problems in their statements.

In sum, a current chronic left knee disability related to service 
has not been shown.  As such, the preponderance of the evidence 
is against service connection for left knee disability.

To the extent that the Veteran may be claiming that the 
disabilities on appeal are the result of combat, the Board notes 
that the provisions of 38 U.S.C.A. § 1154(b) do not obviate the 
requirement that a veteran must submit medical evidence of a 
causal relationship between his disability on appeal and service.  
Libertine v. Brown, 9 Vet. App. 521, 524 (1996). That is, even 
acknowledging the Veteran's Combat Infantry Badge, the Veteran 
must provide satisfactory evidence of a relationship between his 
service and the disorders on appeal.  He has not done so in this 
case.


ORDER

Service connection for a left knee disability is denied.

Service connection for a right and/or left Achilles tendon 
disability is denied.


REMAND

The Veteran asserts (Tr., pages 7-8) that he suffered an injury 
to his upper right abdominal area during a Special Forces 
Assessment in April-May 1999.  He indicated (Tr., page 13) that 
he did not seek treatment right away but did so later in 1999 or 
early 2000.  A September 2000 private medical record noted that 
the Veteran complained of worsening abdominal pain since the 
prior year and that the Veteran felt like he had pulled a muscle.  
In a May 2010 letter received in June 2010, T.B. (an active duty 
Army JAG officer) indicated that he had known the Veteran prior 
to the 1999 Special Forces assessment and had personally 
witnessed the Veteran experience abdominal pain and complaints 
after the Special Forces assessment training.  In a December 2007 
letter, the Veteran's private physician noted that a December 
2007 abdominal CT scan had revealed some attenuation suggesting 
an old injury of the right mid rectus.

In an effort to fairly address the Veteran's claim, the Board 
finds that a VA physician's opinion would be helpful in this 
case, 38 C.F.R. § 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), and the Veteran should be scheduled for a VA 
examination to address the medical matters presented by this 
appeal.



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for the 
appropriate VA examination.  The examiner 
should be provided the Veteran's claims 
file for review, and any indicated studies 
must be completed.  Following examination 
of the Veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has any 
abdominal disability related to service.

2.  Thereafter, the AOJ should adjudicate 
the claim of entitlement to service 
connection for an abdominal muscle injury.  
If the benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the Veteran and his representative (if any) 
should be afforded the appropriate period 
to respond.  The case should then be 
returned to the Board for appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


